DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 20, 23 and 24 are objected to because of the following informalities:  The symbol “@” is confusing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the term “effective amount” is indefinite. The phrase "an effective amount" has been held to be indefinite when the claim fails to state the function which is to be achieved and more than one effect can be implied from the specification or the relevant art. In re Fredericksen, 213 F.2d 547, 102 USPQ 35 (CCPA 
Additionally, in claim 14 it is unclear how “applying” this complex will” store hydrogen. The claim requires the step of providing and applying alkyoxyamine-borane. It is unclear if the borane complex is applied to a surface that stores hydrogen to the surface. The scope of the term “applying” is not understood. A person of ordinary level of skill in the art would not be able to ascertain if just obtaining the borane complex will read on the claim. There is no description of how it is applied. 
Regarding claim 15, the borane complex releases hydrogen at the end of the process step. Thus, it is unclear how claim 15 would be a method of storing hydrogen.
Claim 16 is rejected due to the virtue of its dependence on claim 14. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. “The Reaction of Hydroxylamine and its N-Methyl Derivatives with Diborane”.
nd and 3rd paras). The generation of the complex is considered as the providing and application of the complex. Thus, the method of hydrogen storage is taught. 
Regarding claims 15, 17 and 18, the Campbell reference teaches a thermal step releasing hydrogen by heating the complex (See PG. 1549, left column, last paragraph). 
Regarding claim 16, the Campbell reference teaches the formula of H4BNH2OH. This is the same as formula I of the claim, where R and R’ are both H. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. “The Reaction of Hydroxylamine and its N-Methyl Derivatives with Diborane”.
Regarding claims 25 and 26, the reference teaches that hydrogen starts escaping from the complex above -112°C (See PG. 1549, left column, last paragraph).
Overlapping ranges are considered prima facie case of obviousness. MPEP §2144.05 I.

Allowable Subject Matter
Claims 27-31 are allowed.
Claims 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 19-24, there is no teaching or suggestion from the prior art to combine the alkoxyamine-borane with a rhodium, platinum, palladium, gold or nickel complex.
The following is an examiner’s statement of reasons for allowance: Regarding claim 27, the reference uses diborane B2H6 instead of NaBH4. There is no teaching or suggestion from the prior art to use sodium borohydride instead of the diborane in the reference to make the alkoxyamine-borane. Nor would it be obvious to do so. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736